DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Applicants have a list of references at page 17 of the specification as filed.  As these are not in an information disclosure statement, they have not been considered unless any of them have been listed on form PTO-892 (notice of references cited).

Election/Restrictions
Applicant's election with traverse of group I (method of treatment) using SEQ ID 1 in the reply filed on 21 Feb, 2022 is acknowledged.  The traversal is on the ground(s) that the differences in the peptides of the claims is not sufficient to demonstrate lack of unity.  This is not found persuasive because the demonstration of lack of unity was not due to differences in the peptides, but because the peptides are known.
The requirement is still deemed proper and is therefore made final.

Applicants have elected treatment of opioid addiction using a peptide of SEQ ID 1.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 1, 6, and 8-10 were examined and claims 2-5, 7, and 11-20 have been withdrawn from consideration.

Claims Status
Claims 1-20 are pending.
Claims 2-5, 7, and 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 Feb, 2022.

Specification
The disclosure is objected to because of the following informalities: paragraph 65 of the disclosure mentions “amidated human TCAP-1 (SEQ. ID. NO. 1)” as what was used in the experiments.  However, SEQ ID 1 is a mouse homolog.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would recognize which TCAP-1 variants will have the necessary activity for the claimed method.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants claim a method that allows for 95% identity to any of SEQ IDs 1, 2, or 3 (mouse, human, or chicken TCAP1).  All examples use “amidated human TCAP-1 (SEQ ID NO 1)” (paragraph 65).  Note that SEQ ID 1 is mouse TCAP-1 (compare to SEQ ID 38 of Lovejoy et al, US 20060035318, cited by applicants).  There is no discussion of how the material can be mutated and maintain activity.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method that uses peptides with at least 95% identity to SEQ IDs 1, 2, or 3.  This 
Applicants have not described what parts of the polypeptides can be modified and retain activity.  The prior art is not much more descriptive.  Lovejoy et al explicitly discusses adding amino acids to the sequence to destroy the activity of the polypeptides (paragraph 113) with boilerplate about conservative substitutions (paragraph 112).  Other modifications are mentioned (paragraph 197), but no actual experiments are run to determine what can be modified.  There is some speculation, based on conserved portions of homologs, about what portions of the sequence are important (paragraph 258), but they are not tested and are merely speculation.
It is known in the art that random mutations of a polypeptide are likely to abrogate activity.  Guo et al (PNAS (2004) 101(25) p9205-9210) show that for 3-methyladenine DNA glycosylase, a random mutation has about a 1 in 3 chance of inactivating the polypeptide, which is similar to the findings of other studies (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472) list a table of probabilities of maintaining activity with a given mutation (table 3, p1465, top of page).  Even for conservative substitutions, the probability of retaining activity is relatively low.  This means that a person of skill in the art would expect a random mutation to have a high likelihood of abrogating activity.  Without additional information, such as what residues are important for activity, it is impossible to determine which sequences that fit the claim limitations will be effective in the claimed method.
(d) representative number of samples:  TCAP-1 is a 41 amino acid peptide.  A peptide with 95% identity can have at most 2 mutations.  Assuming only the 20 canonical amino acids (which is not a claim limitation), this leads to 4x1021 possible sequences of a 41 amino acid peptide that can have up to 2 mutations.  A small number of homologs is not enough to demonstrate which of those sequences are still active.  Thus, written description is lacking.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 9 depends, requires treatment for an opioid addiction.  Claim 9 requires that the opioid be either natural, synthetic, or semisynthetic.  However, all opioids fall into one of those three categories, so the claim is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfle et al (Trans. Neruosci. (2016) 7 p17-23, cited by applicants) in view of Logrip et al (CNS Drugs (2011) 25(4) p271-287), Bellum (NIH Drugs and Health blog (2014) https://archives.drugabuse.gov/blog/post/real-teens-ask-what-are-different-types-opioids-0#:~:text=There%20are%203%20main%20types%20of%20opioids%3A&text=Natural%20opiates%20include%20morphine%2C%20codeine,which%20is%20made%20from%20morphine) and Lovejoy et al, US 20060035318, cited by applicants).

Independent claim 1 is a method for preventing and/or treating opioid addiction in a subject, comprising administering a therapeutically effective amount of a TCAP-1 peptide (defined in the claim, but includes SEQ ID 1).

Woelfle et al discuss the pathway involving TCAP in mood disorders (title).  Addiction behaviors can be increased during corticotropin releasing factor (CRF) induced anxiety, and TCAP-1 was demonstrated to reduce CRF mediated addictive behavior in a rat model of cocaine addiction (p21, 1st column, 3d paragraph, continues to 2nd column.  This is likely due to downregulation of CRF receptor expression (p21, 2nd column, 1st paragraph).  In addition, TCAP-1 is capable of disrupting CRF pathways associated with addictive behavior (p21, 2nd column, 1st paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss the specific addictive drug class of the opioids.
Logrip et al discuss the role of CRF in drug addiction (title).  Most drugs of abuse, including opiates activate the hypothalamic-pituitary-adrenal (hpa) axis via production of CRF; this has been shown to be a factor in developing addiction (3d page, 2nd paragraph).  Blocking the CRF receptor blocks sensitization to multiple drugs of nd paragraph).  Chronic exposure of drugs of abuse result in overactivation of the CRF system, which is central to the withdrawal and dependent phenotypes noted upon removal of drug access (3d page, 3d paragraph).  Mice with a CRF receptor knocked out abolished some symptoms of opiate withdrawal (4th page, 2nd paragraph).  It is suggested that these receptors are attractive targets for modulating withdrawal symptoms (4th page, 3d paragraph).  This reference teaches that reducing CRF receptor activity (as Woelfle et al teach TCAP-1 can do) can have a beneficial effect in preventing and treating opioid addiction.
Bellum discusses the types of opioids (2nd page, 1st paragraph).  There is a dangerous trend where people (i.e. humans) become addicted to prescription opioids begin to use heroin because it’s cheaper (3d page, 2nd paragraph).  There are three types of opioids, natural opioids, such as morphine and codeine, semisynthetic opioids, such as heroin and oxycodone, and synthetic opioids, such as fentanyl (3d page, 3d through 5th paragraphs).  This reference mentions addiction in people, and describes the types of opioids that can be an issue.
Lovejoy et al discuss the TCAP peptides and their uses (title).  The TCAP sequence used can be SEQ ID 38 (paragraph 14) which is identical to SEQ ID 1 of the instant claims.  These sequences can be used in humans (paragraph 235).  This reference teaches that the various homologs of TCAP-1 can be used in humans.
Therefore, it would be obvious to administer a TCAP-1 peptide to treat or prevent opioid addiction, as Woelfle et al teach that this can be used to treat addictions mediated by CRF, which Logrip et al identify as a genus including opioids.  As Woelfle et al show results with a different drug mediated by CRF, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Woelfle et al and Logrip et al render obvious treatment of opioid addiction with TCAP-1 peptides.  Lovejoy et al suggest that applicant’s elected species is a biologically active peptide.  Thus, the combination of references render obvious claims 1, 6, and 9.
	Lovejoy et al note that the sequences will be useful in humans, and Bellum teaches that humans can suffer from opioid addiction, rendering obvious claim 8.
	Bellum notes that opioids, such as heroin and prescription opioids can cause addiction, rendering obvious claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658